DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 09/09/2022 is acknowledged.  The traversal is on the ground(s) that the independent claim 1 is generic to the species claims 11-16 that depend on it and that searching for both Species 1 and 2 would not be a serious burden.  This is not found persuasive because as stated in the Restriction Requirement, the species require a different field of search (for example, classification F16H 61/24 would be required for Species 2 but not Species 1), as well as different search terms, strategies and queries, which results in an undue burden. Further, while the two species share a generic linking claim, not all of the claims are generic to both species, so a search and consideration of one species would not necessarily result in searching the other species. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
	Claim 1 Lines 5-6; Claim 17 Line Lines 6-7: The recitation “a magnet configured to sense rotated and moved states thereof using the Hall sensor” appears to be a typo since magnets cannot sense sensors, but rather sensors sense magnets. The claim should be amended such that the sensor sensors the magnet.
	Claim 6 Line 5: The Examiner recommends amending “a coupling structure” to “a first coupling structure” to differentiate this coupling structure from the later recited coupling structure (Claim 6 Line 7).
	Claim 6 Line 7: The Examiner recommends amending “a coupling structure” to “a second coupling structure” to differentiate this coupling structure from the earlier recited coupling structure (Claim 6 Line 5).
	Claim 7 Line 4: The recitation “of thereof” appears to be a typo and should be amended to “thereof”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 10,100,919) in view of Seibold (US 2017/0191561).
Regarding Claim 1, Turney discloses a shift-by-wire system (see Title) comprising: 
A body (26) configured to have a Hall sensor (101) provided therein (note: the limitation “configured to” does not require there to be a hall sensor, just be capable of having one, however in the interest of compact prosecution it is noted that a sensor is located within the shift body as shown in Fig. 5). 
A knob (38) configured to be rotatable around an axis of the body (see Fig. 1, showing rotation is possible between D, N, and R shift positions).
A button assembly (52) including a magnet (102) configured to sense rotated states thereof using the Hall sensor and rotate together with the knob (see Col. 6 Lines 43-48), the button assembly configured to move in an axial direction of the body (see Figs. 7 and 8A). 
A concurrent operation limiting unit (75, 77) configured to: mechanically limit movement of the button assembly in a state in which the knob is manipulated so as to be rotated (see Fig. 2; see also Col. 5 Lines 5-17, with the legs 75 fitting in grooves 77, which would guide the button in an axial direction, limiting relative rotation between the button assembly and the knob), mechanically limit rotation of the knob in a state in which the button assembly is manipulated so as to be moved (see Fig. 2; see also Col. 3 Lines 56-58, disclosing that the button assembly and the knob rotate together, and accordingly even when the button is being moved the relative rotation between the two is mechanically limited; note if Applicant intends for the knob to be prevented from rotating relative to the button when the button is manipulated to be moved, the claims should be amended as such).
Turney does not disclose that the hall sensor also senses the moved state of the button, and instead uses a separate switch (98) to sense button presses.
However, Seibold teaches the use of a single hall sensor (32) for detecting both rotational movement of the magnet relative to the hall sensor (see [0038]) and for detecting an axial change in position of the magnet relative to the hall sensor (see [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift-by-wire system disclosed in Turney with a hall sensor and magnet capable of measuring both rotational and axial movement between the two as taught in Seibold to reduce the number of sensors required to reduce the cost of manufacturing and to reduce the complexity of the system.
Regarding Claim 3, Turney further discloses the shift-by-wire system according to claim 1, wherein the button assembly comprises: 
A button (58) provided at one end of the knob so as to be pressed (see Figs. 1, 7, and 8A).
A shaft (56) provided in the body (see Fig. 5) in the axial direction and configured to have one end connected to the button (see Fig. 5). 
A magnet holder (see Fig. 4B, showing a semi-cylindrical portion that holds the magnet) connected to a remaining end of the shaft (see Fig. 5, showing that the magnet is at the bottom portion of the shaft) and configured to have the magnet mounted at a position thereof corresponding to the Hall sensor (see Fig. 5).
Regarding Claim 4, Turney further discloses the shift-by-wire system according to claim 3, wherein the concurrent operation limiting unit comprises: 
Operation prevention protrusions (62) formed on side surfaces of the shaft (see Fig. 4A, showing formation on the lower axial surfaces of the shaft).
A bullet housing (see Figs. 2 and 5, showing an upper portion of the body that surrounds bullets 70) fixed to an inside of the body such that the shaft passes through the bullet housing so as to be rotated and rectilinearly moved relative to the bullet housing (see Fig. 5).
Operation prevention recesses (see Fig. 5, showing bore holes for the bullets) formed in one end of the bullet housing corresponding to the operation prevention protrusions (see Fig. 5).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 10,100,919) in view of Seibold (US 2017/0191561) and Kim et al. (US 11,339,872).
Regarding Claim 2 and 17, Turney further discloses the shift-by-wire system according to claim 1, wherein: shifting to a gear position other than a parking gear position is performed based on rotation of the knob and a rotation direction of the knob (see Fig. 1, showing rotation between N, R, and D).
Turney disclose that the button assembly is used for switching between manual and automatic modes, and accordingly not for shifting into a park position.
However, Kim teachings in a similar column mounted shifter, using a knob (300) for switching between N, R, and D, and using a button assembly (400) for shifting into park (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention replace the manual/automatic switching button for the shift-by-wire system disclosed in Turney with a park button as disclosed in Kim to allow for a discrete action by a vehicle operator to be used for setting the shift position of the vehicle to park, thereby increasing the safe operation of the vehicle since a simple button press can be used for setting the park position.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Turney et al. (US 10,100,919) in view Seibold (US 2017/0191561) and Lee et al. (US 10,067,015).
Regarding Claim 6, Turney further discloses a button guide is provided between the button and the shaft (76). 
The button guide and the shaft are coupled to each other by a coupling structure comprising hooks and grooves (see Fig. 5, showing a series of hooks and grooves coupling the body , knob, and button assembly together to form an upper limit on the assembly, and springs 68 that bias the shaft and button assembly together, thereby coupling the button guide to the shaft).
Turney further discloses that that magnet holder and the shaft are monolithic in structure (see Fig. 5, and accordingly not coupled by hooks and grooves.
However, Lee teaches coupling two components together using hooks and grooves (see Fig. 2).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that the making the magnet holder and the shaft separate components that can be coupled to one another would provide numerous benefits. For example, instead of manufacturing one complex shape, two less complicated shapes could be manufactured then combined later. Separate materials could be used based on the properties required, for example, since the shaft is in contact with the bullets to provide detent tactile feedback, a more wear resistant material could be selected, whereas the magnet holder is not coming into and out of contact with another component, and is merely used for holding the magnet in place and could be made of a cheaper material. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift-by-wire system disclosed in Turney with a hook and groove connection as taught in Lee for connecting the magnet holder to the shaft, to allow for easier manufacture of the overall system.1 
Regarding Claim 7, Turney further discloses the shift-by-wire system according to claim 6, wherein: one end of the magnet holder is coupled to the shaft (see Fig. 5), but does not disclose that the middle portion of the magnet holder is curved. 
However, Lee teaches in coupling a magnet holder (210, 230) to a shaft (2), providing a middle portion of the magnet holder (see Fig. 7, showing the portion between the axial extending portion and the radially extending portion of element 230) connected to a remaining end of thereof is formed in a curved shape (see Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift-by-wire system disclosed in Turney with a middle portion of the magnet holder being curved as taught in Lee to allow for mounting of the magnet to the magnet holder without having to rely on adhesive or friction fit to mount the magnet, or to provide the addition holding strength of the magnet to the magnet holder if required by the application.
Regarding Claim 8, Turney further discloses the shift-by-wire system according to claim 3, wherein: 
A mounting recess (see Fig. 5) is formed in the magnet holder so that the magnet is inserted into the mounting recess (see Fig. 5).
Turney does not disclose fusion protrusions to fix the magnet inside the mounting recess.
However, Lee teaches using fusion protrusions (2213) for mounting two components together (see Col. 13 Lines 61-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift-by-wire system disclosed in Turney with fusion protrusions for mounting the magnet to the magnet holder as taught in Lee to ensure adequate holding of the magnet in the magnet holder.
Regarding Claim 9, Lee further discloses the shift-by-wire system according to claim 4, wherein: the bullet housing and the body are monolithically formed, and accordingly does not provide for structure for coupling the two components to one another.
However, Lee teaches using fusion protrusions (2213) for mounting two components together (see Col. 13 Lines 61-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift-by-wire system disclosed in Turney with fusion protrusions for mounting the magnet to the magnet holder as taught in Lee to ensure adequate holding of the magnet in the magnet holder.
In the resulting Combination it naturally follows that first rotation restraint parts formed on an inner circumferential surface of the body (see Lee Fig. 2, showing the radial sides of grooves 111) are inserted into second rotation restraint parts (see Lee Fig. 2, showing sidewalls on element 120 for receiving element 111) formed on an outer circumferential surface of the bullet housing in the axial direction so as to restrain rotation of the body and the bullet housing relative to each other (see Lee Fig. 2).
A second movement restraint part (see Lee Fig. 2, showing hooks on element 120) formed on an outer circumferential surface of the bullet housing hangs on and is supported by a first movement restraint part (see Lee Fig. 2, showing the hole in element 111) formed on an inner circumferential surface of the body in the axial direction so as to restrain movement of the body and the bullet housing relative to each other (see Lee Fig. 2).

Allowable Subject Matter
Claims 5 and 10  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also MPEP 2144.04 (V)(C): Making Separable
        
        In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").